Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. Applicant’s election of Group I in the reply filed on November 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                                Status of the Application
2. Claims 1-3 and 5-15 are considered for examination. Claims 16-31 are withdrawn from further consideration as being drawn to non elected group.
                                                         Priority
3. This application filed on April 15, 2020 is a 371 of GB2018/052974 filed on October 16, 2018 which claims foreign priority to GB1716963.2 filed on October 16, 2017.
                                                     Informalities
4. The following informalities are noted.
(i) claims 5 and 8 recite improper markush group. Amending the claim to recite ‘selected from the group consisting of’ is suggested. 
(i)  claim 15 recites volume in ug. It would have been weight in ug.
(iii) claim 15 recites ‘ wherein the composition of the invention’. Amending the claim to recite ‘wherein the composition’ is suggested.
Appropriate correction is required.

Objection to the abstract
5.   Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The instant abstract recites “said” in line 5 of the abstract.
Claim Rejections - 35 USC § 112
6.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims 
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
8.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.  Claims 1, 5-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. (WO2016/097237).
    Martinez et al. teach a single dry reagent composition of claim 1, 6, prepared by evaporation or air drying for nucleic acid amplification comprising: at least one nucleic acid amplification enzyme; at least one corresponding enzyme binder (aptamer); a sugar-based stabilizer (sucrose or trehalose); deoxynucleotide triphosphates (dNTPs) or Nucleoside triphosphates (NTPs) or modified versions thereof; labelled or unlabelled oligonucleotides (primers or probes) for nucleic acid amplification; and a zwitterionic agent (Tricine), wherein the composition excludes at least Tris-based buffers and a 
    With reference to claims 5, 11  Martinez et al. teach  that the at least one nucleic acid amplification enzyme is selected from one or more of: polymerase, DNA polymerase, Taq polymerase, transcriptase and reverse transcriptase, alone or in combination (see claim 7 on page 18).
      With reference to claim 6-8, Martinez et al. teach that the at least one enzyme binder is adapted to interact with the at least one corresponding amplification enzyme to temporarily block enzyme activity wherein the at least one enzyme binder is specific for the at least one nucleic acid amplification enzyme and the at least one binder is selected from the group consisting of : an antibody, antibody fragment, and synthetic molecule, including aptamers, alone or in combination (see entire document, for eg., page 6, line 3-10).
   With reference to 9. Martinez et al. teach that the NTPs or dNTPs are modified (see entire document, for eg., page 9, line 21-33, page 10, line 1-24).
    With reference to claim 12, Martinez et al. teach that the composition further comprises one or more salts, optionally in the concentration range of 1 to 70mM, preferably 1-10mM (see entire document, page 3, line 5-10, claim 6 on page 18).
       With reference to claim 13, Martinez et al. teach that the sugar-based stabiliser is selected from a monosaccharide including: Fructose, Galactose, Glucose, Rhamnose
and Xylose, a disaccharides including Lactose, Maltose, Trehalose, Sucrose or a Trisaccharide including Melezitose and Raffinose (see entire document, for eg., page 3, line 1-5).

       B.  Claims 1-3, 5-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO2008/090340).
     Lee et al. teach a single dry reagent composition of claim 1, prepared by evaporation or air drying for nucleic acid amplification comprising: at least one nucleic acid amplification enzyme; at least one corresponding enzyme binder (antibody); a sugar-based stabilizer (sucrose or trehalose); deoxynucleotide triphosphates (dNTPs) or nucleoside triphosphates (NTPs) or modified versions thereof; labelled or unlabelled oligonucleotides (primers or probes) for nucleic acid amplification; and a zwitterionic agent (HEPES), wherein the composition excludes at least Tris-based buffers and a nucleic acid template to be amplified (see entire document, for eg. page 13, paragraph 4, page 14, paragraphs 1-7, page 15, line 1-2, paragraphs 1-6).
    With reference to claim 2,  Lee et al. teach that the at least one nucleic acid amplification enzyme is provided in a range from 0.01 to 2 units; and/or the at least one enzyme binder (antibody) is provided in a range from 0.01ug to 1 ug; and/or the sugar-based stabiliser is provided in a range from 0 to 10% v/v; and/or the NTPs or dNTPs are each provided in a concentration range from 0.1mM to 0.4mM; and/or the oligonucleotides are provided in a concentration range from 0.001mM to 110mM ; and/or the zwitterionic agent is provided in a concentration range from 10mM to 100 mM 
With reference to 3, Lee et al. teach that the zwitterionic agent is a 4-(2-hydroxy ethyl) - 1-piperazine ethanesulfonicacid (HEPES) and/ or 3-(N-morpholino) propane sulfonic acid (MOPS) (see entire document, for eg., paragraph 1-2 on page 7).
   With reference to claims 5, Lee et al. teach that the at least one nucleic acid amplification enzyme is selected from one or more of: polymerase, DNA polymerase, Taq polymerase, transcriptase and reverse transcriptase, alone or in combination (see entire document, for eg., page 13, paragraph 4, page 14, paragraphs 1-7, page 15, line 1-2, paragraphs 1-6).
     With reference to claim 6-8, Lee et al. teach that the at least one enzyme binder is adapted to interact with the at least one corresponding amplification enzyme to temporarily block enzyme activity wherein the at least one enzyme binder is specific for the at least one nucleic acid amplification enzyme and the at least one binder is selected from the group consisting of : an antibody, antibody fragment, and synthetic molecule, including aptamers, alone or in combination (see entire document, page page 13, paragraph 4, page 14, paragraphs 1-7, page 15, line 1-2, paragraphs 1-6).
        With reference to 9.  Lee et al. teach that the NTPs or dNTPs are modified (see entire document, for eg., paragraph 2 on page 10).
  With reference to claim 10, Lee et al. teach that the zwitterionic agent is an organic chemical buffer and the composition excludes tricine-basedbuffers:3-[(3-cholamidopropyl)dimethylammonio]- 1-propanesulfonate(CHAPS),N-Cyclohexyl-2-aminoethanesulfonic acid (CHES) and N-cyclohexyl-2-hydroxyl-3-aminopropanesulfonic 
  With reference to claim 12, Lee et al. teach that the composition further comprises one or more salts, optionally in the concentration range of 1 to 70mM, preferably 1-10mM (see entire document, for eg. paragraph 2 on page 14, paragraph 2 on page 17).
With reference to claim 13, Lee et al. teach that the sugar-based stabiliser is selected from a monosaccharide including: Fructose, Galactose, Glucose, Rhamnose
and Xylose, a disaccharides including Lactose, Maltose, Trehalose, Sucrose or a Trisaccharide including Melezitose and Raffinose (see entire document, for eg., paragraph 2 on page 15).
With reference to claim 14,  Lee et al. teach that the composition remains in a stable form, preferably wherein the composition remains in a stable form in a temperature range 0°C to about 32°C (see entire document, for eg., line 1-9, paragraph 1 on page 33, paragraph 1 on page 35).
With reference to claim 15, Lee et al. teach that the composition of the invention is provided in volumes of 5-20ug, preferably about 10 ug (see entire document, for eg., paragraphs 2-5 on page 29). For all the above the claims are anticipated.
                                                     Conclusion
          No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637